Paul Sent was an employee of the Potlatch. Forests, Inc., and while engaged in course of his employment August 17, 1935, received an injury which resulted in his death September 7th following. At the time of his death he had no dependents and no claim by anyone purporting to be a dependent has ever been made. Accordingly, at the expiration of a period of one year after the accident, as provided by sec. 43-1101, I. C. A. (as amended by chap. 147, 1935 Sess. Laws), the State of Idaho, on relation of the State Auditor, filed a claim for the sum of $1,000 compensation. The facts were stipulated and thereupon the board entered an order directing the payment of $1,000 to the state treasurer for deposit in the Industrial Administration Fund. The employer and the surety have both appealed.
Upon the authority of State ex rel. Parsons v. Workmen'sCompensation Exchange et al. (just decided), ante, p. 256,81 P.2d 1101, the order in this case is affirmed with costs to respondent.
Holden, C.J., and Morgan, Budge and Givens, JJ., concur. *Page 267